DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicants' arguments filed April 19, 2021 have been fully considered but they are not persuasive.   In the Restriction Requirement, the Examiner noted that the amendments to claim 1 would not overcome the prior art.  The Applicants’ Election does not address these comments.  They are incorporate here and expanded upon, as can be found below. 
Regarding claim 1, the Applicants do not dispute that both Kenichi and Tanaka disclose a vehicle with three power supply systems.  Tanaka discloses the first power supply system powers a main driving force generation source (motor 28).  Kenichi discloses the second power supply system powers a travelling system actuator (50).  And Kenichi disclose the third power supply system powers an electric component.  
The Applicants’ arguments do not show any error in this art limitation analysis.  The Applicants state “Kenichi fails to disclose a DC/DC converter configured to convert to at least three different converted voltages” (Remarks, page 11).  While Kenichi does not disclose its HV converter (21) is bidirectional, Tanaka does (item 64; par 26).  There are four conversion directions recited in claim 1, they are:
third to first:  this is disclosed by Tanaka (fig 1, item 64) and Kenichi (items 21 then 24)
first to second:  this is disclosed by Kenichi (fig 7, item 21)
First to third:  this is disclosed by Tanaka (fig 1, item 64) and Kenichi (items 24 then 21)
Second to third:  this is disclosed by Kenichi (fig 7, item 24)
In Kenichi figure 7, the converter 24 is bidirectional.  And in Tanaka, converters 42 and 64 are bidirectional.  Thus, the references combine to teach a DC/DC converter that is configured to convert in the four claimed directions (3-1, 1-2, 1-3, 2-3).  
 The rest of the argument states “and supply two of the converted voltages to each of an auxiliary load and a power supply source” (Remarks, page 11).  It is unclear what is meant by this phrase.  There is no claimed “auxiliary load” and there are three “power supply sources” (to which are the Applicants’ referring?).  The Applicant’s Election reply (June 11) does not address the issue or offer any clarifying comments.  The combination discloses the three voltage domains, the three loads within each domain (main driving force generation source, travelling system actuator, electrical component), and the DC/DC voltage conversion between the domains.  
Regarding Tanaka, the Applicants again argue that the reference does not provide the converted voltages “to each of an auxiliary load and a power supply source” (Remarks, page 12).  This does not match the claim language and it does not address or rebut the art limitation analysis that the two references combine to teach the three loads connected to each of the three power supply systems (see above). 
Bridging pages 12-13, the Applicants reproduce claim 1 with highlights. It is unclear why the Applicants have bolded these specific limitations, as these limitations have not been argued in the remarks.  Clarification is requested.
prima facie case of obviousness is established, the burden shifts to the applicant to come forward with arguments and/or evidence to rebut the prima facie case.”  MPEP §2145.  The Applicants are encouraged to submit arguments and/or evidence of nonobvious and not rely on the position that a prima facie case hasn’t been established at all. 
The art rejection is maintained.  The specification objection is withdrawn.
Election/Restrictions
Applicants’ election without traverse of Species A in the reply filed on June 11, 2021 is acknowledged.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-9, 15-19 and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 1 recites:
the broad recitation “a second power supply system that outputs a second supply voltage that is different from the first power supply voltage”, and the claim 
The broad recitation “a third power supply system that outputs a third supply voltage that is different from the first power supply voltage and the second power supply voltage”, and the claim also recites “the second supply voltage is [] higher than the that of the third supply voltage” which is the narrower statement of the range/limitation. 
The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
The claim recites both that the three voltages are “different” (broad) and then lists them in order from lowest to highest potential (specific).  The relative potentials (higher, lower) should replace” different” in the “a second power supply system” limitation and “a third power supply system” limitation.
Claims 2-9, 15-19 and 21 are similarly rejected as they depend from claim 1.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9, 15-19 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Kenichi (JP 2011-030362) in view of Tanaka (US 2019/0337403).
With respect to claim 1, Kenichi discloses a power supply system (fig 7; par 61-65), comprising: 
a first power supply system (20 and L3) that outputs a first supply voltage (240v); 
a second power supply system (22) that outputs a second supply voltage (42V) that is different from the first power supply voltage (42V is different than 240V), and that supplies electric power to a traveling system actuator (50) being different from the main driving force generation source and configured to adjust behavior of the vehicle while traveling (50 is an emergency brake that “adjusts behavior of the vehicle while travelling”); 
a third power supply system (25) that outputs a third supply voltage (14V) that is different from the first power supply voltage and the second power supply voltage (14 is different than 240V and 42V), and that supplies electric power to an electric component (28) a driving voltage of which is lower than that of the traveling system actuator (component 28 is driven by 14V, which is different than the 42V of the emergency brake); and 
a DC/DC converter (21 and 24) configured to:
convert (via 21) the first supply voltage to a second converted voltage that corresponds to the second supply voltage, and output the second converted voltage to each of the second power supply system and 
convert (via 21 and 24) the first supply voltage to a third converted voltage that corresponds to the third supply voltage, and output the third converted voltage to each of the third power supply system and the electric component (output of 24 is directly connected to both 25 and 28); and
convert the second supply voltage (via 24) to the third converted voltage, and output the third converted voltage to the third power supply system (output of 24 is connected to 25);
wherein supply voltage of the second power supply system (42V) is3418P01310 0001 PYZA-19075-US: FINAL lower than that of the first power supply system (240V), and higher than that of the third power supply system (14V).  
Kenichi discloses a triple-voltage power system for a vehicle.  A converter (21 and 24) is configured to convert the voltages between the three voltage domains in three of the recited directions.  
It is noted that in figure 4, Kenichi discloses the converter 21 is also bidirectional (it is unclear why item 21 is not shown as bidirectional in figure 7).  This appears to suggest that Kenichi’s DC/DC converter is configured to convert (via 24 and 21) the third supply voltage (from 25) to a first converted voltage that corresponds to the first supply voltage, and output the first converted voltage to the first power supply system.
As previously discussed (not addressed or rebutted by the Applicants), the Applicants’ figures only show a box labeled “DC/DC converter” (item 50) without 
Kenichi discloses the first power supply system and that the vehicle is a hybrid (which indicates the presence of a traction motor), but does not expressly disclose that the first power supply system supplies electric power to a main driving force generation source or that the DC/DC converter is configured to convert the third supply voltage to the first supply voltage within the context of figure 7. 
Tanaka discloses a vehicle with first (12, 14), second (36, 40) and third (50, 52) power supply systems and a DC/DC converter (42, 54, 64) that is configured to convert voltages between these three systems.  It is noted that Tanaka explicitly discloses that converter 64 is bidirectional (par 26).  Thus, Tanaka discloses that the DC/DC converter is configured to:
convert (via 64) the third supply voltage (that exists at 52) to a first converted voltage that corresponds to the first supply voltage, and output the first converted voltage to the first power supply system (converter 64 outputs its converted voltage to the first power supply system at 12); 

convert (via 64) the first supply voltage to a third converted voltage that corresponds to the third supply voltage, and output the third converted voltage to each of the third power supply system (52) and an electric component (66, 68); and
convert (via 54, which is unidirectional; see par 25) the second supply voltage (from 50) to the third converted voltage and output the third converted voltage to the third power supply system.
Tanaka further discloses the first power supply system (14) supplies electric power to a main driving force generation source (motor 28) that generates a driving force for causing a vehicle to travel.
Kenichi and Tanaka are analogous because they are from the same field of endeavor, namely vehicles with traction motors.  At the time of the earliest priority date of the application, it would have been obvious to one skilled in the art to modify Kenichi to include a motor, as taught by Tanaka.  The motivation for doing so would have been to propel the vehicle using electricity, as is well known in hybrid vehicles. 
At the time of the earliest priority date of the application, it would have been obvious to one skilled in the art to modify Kenichi to include bidirectional converters, as taught by Tanaka.  The motivation for doing so would have been to move power around the system as needed.  As shown in Kenichi, the first power supply would never be recharged.  The skilled artisan would have considered a bidirectional converter for item 
The Applicants have defined the DC/DC converter by which voltages it is configured to convert.  The combination teaches all four voltage conversions.  There are no structural elements of the converter (except for its general existence) that need to be considered in the art limitation analysis.  The plurality of converters taught by Kenichi and Tanaka can obviously be grouped together to form a “DC/DC converter”.  Drawing a box around these converters (to create one group) is an arbitrary grouping/naming and does not require any structural or functional modification. 
With respect to claim 2, Kenichi discloses a second embodiment (fig 4; par 39-60) in which the second power supply system (22) supplies electric power to a sub-driving force generation source (41; par 41 discloses that it is a traveling motor and generator) that is different from the traveling system actuator (which is an emergency brake), that is a driving force generation source for generating a driving force for causing the vehicle to travel, and a driving voltage of which for driving the vehicle is lower than that of the main driving force generation source (the combination teaches using the 280V of the first power supply for the main driving force generation source).  
	Kenichi discloses an embodiment in which the medium voltage supply (22) is coupled to an emergency brake (fig 7, item 50) and another in which it is coupled to a driving motor (fig 4; item 41).  At the time of the earliest priority date of the application, it would have been obvious to one skilled in the art to combine these two embodiments.  The motivation for doing so would have been to the simple substitution of one known device for another to obtain predictable results.  MPEP §2143(B).  Kenichi teaches 
With respect to claim 3, the combination teaches the structure of claim 2 and that the second power supply system supplies electric power to the sub-driving force generation source (Kenichi 41).  At the time of the earliest priority date of the application, it would have been obvious to one skilled in the art that Kenichi powers the sub-driving force generation source (41) “when” there is an abnormality in the first power supply system.  
The claim does not recite that this is the “only” time when the second power supply system powers the sub-driving force generation source.  The claim does not recite that the application of this power to the sub-driving force generation source is because of an abnormality.  The claim does not recite any component that senses or detects the abnormality (there are no sensors or controller).  
The skilled artisan would have understood that Kenichi’s second power supply (22) has the ability to power the sub-motor (41) at all times the vehicle is operating, including an undefined abnormality in the main motor (taught by Tanaka).
With respect to claims 4-5, Kenichi discloses:
 the sub-driving force generation source is capable of supplying regenerative power obtained by converting rotation energy of a driving wheel of the vehicle to electric energy when the vehicle is decelerated (par 41, last five words), 

when there is an abnormality in the DC/DC converter, the second power supply system charges the electrical storage device with the regenerative power supplied from the sub-driving force generation source, and does not supply electric power to the third power supply system via the DC/DC converter (obvious).  
If the Kenichi DC/DC converter has an abnormality, then it would be incapable of providing regenerated power (from 41) to either of the first battery (20) or the third battery (25).  The claim does not recite any active control over the converter to operate in a specific manner upon the detection of an abnormality.  Rather, the claim appears to indicate that if the converter is abnormal, then it just isn’t used.  Such a non-use would have been obvious in view of combination. 
With respect to claims 6-9, Kenichi (and Tanaka) discloses that the converters are all bidirectional.  Thus, the skilled artisan would have understood that the references (both of them) teach the configuration to use the batteries as backups for each other.  Thus, at the time of the applicants’ earliest filing date, it would have been obvious that: 
when there is no abnormality in the second power supply system, the first power supply system does not supply electric power to the traveling system actuator (second battery 22 powers emergency brake 50), and when there is an 
when there is no abnormality in the third power supply system, the first power supply system does not supply electric power to the electric component (third battery 25 powers the component 28), and when there is an abnormality in the third power supply system, the first power supply system supplies electric power to the electric component via the DC/DC converter (when the third battery has failed, then converters 21 and 24 provide power from the first battery 20 to the component 28).  
As discussed above, the claims do not recite any type of abnormality sensor and a controller that manipulates the system upon a detected abnormality.  Claims 6-9 only broadly recite the direction of routing power between systems.  Such a power routing is obvious in view of the Kenichi structure.
With respect to claims 15-20, Kenichi discloses when there is an abnormality in the first power supply system, the traveling system actuator allows the vehicle to travel a certain distance while adjusting behavior of the vehicle while traveling, and is capable of stopping the vehicle thereafter (par 61).
Kenichi discloses the traveling system actuator is an emergency brake.  This brake would be applied as the vehicle is in motion.  There obviously exists a time (based on the vehicle speed) that it takes for the vehicle to come to a complete stop.  This time defines the “certain distance” of travel.  When this certain distance has been 
With respect to claim 21, Tanaka discloses:
	a second electrical component (68); and
a second DC/DC converter (66) electrically connected to the second power supply system (50, 52) and the second electrical component, the second DC/DC converter converts voltage supplied from the second power supply system and that outputs the converted voltage to the electrical component (par 34).
Tanaka does not expressly disclose the voltage level of the second component (68) and if the second DC/DC converter needs to boost or buck the inputted second supply voltage.  There are only two options (higher, lower) and thus, through the “obvious to try” rationale, it would have been obvious to the skilled artisan to try both.  Selecting from a finite number of identified, proven solutions, each with a reasonable expectation of success, is an obvious modification.  MPEP §2143(E).  
Thus, Tanaka obviously discloses the converted voltage supplied by the second DC/DC converter is less than the second supply voltage.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADI AMRANY whose telephone number is (571)272-0415.  The examiner can normally be reached on Monday - Friday, 8am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on 5712722800 x36.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/ADI AMRANY/Primary Examiner, Art Unit 2836